DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated July 28, 2021.  Claims 1-7 and 10-20 are presently pending and are presented for examination.

Allowance of the claims
The following is a statement of reasons for allowance of the claims.

With respect to independent claims 1 and 10, the features of obtaining a plurality of measurements corresponding to the temperature of the exhaust catalyst while the vehicle is stationary with the engine not combusting air and fuel, and regressing the plurality of measurements into an exponential decay formula in order to predict when the temperature of the exhaust catalyst will be within the threshold number of degrees of the threshold temperature, when considered in view of the claim features renders the claims and its dependents novel and non-obvious in view of the prior art of record.  With respect to claim 17, the features of via a software application that communicates wirelessly with the controller, receive a scheduled pickup time of the vehicle based on a request from a customer using a software application; and in response to the scheduled pickup time being within a threshold duration from the engine-off event, and further in 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the Notice of References cited which pertain to vehicle control during platooning or based upon surrounding vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JAMES M MCPHERSON/Examiner, Art Unit 3669